             Case 18-20540             Doc 30      Filed 03/07/19 Entered 03/07/19 13:41:35                          Desc Main
                                                     Document     Page 1 of 8


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Wirtz, Christa                                                       §           Case No. 18-20540
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 07/23/2018. The
         undersigned trustee was appointed on 07/23/2018.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       15,000.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                          0.00
                 Administrative Expenses                                                                              0.00
                 Bank Service Fees                                                                                    0.00
                 Other Payments to Creditors                                                                          0.00
                 Non-Estate funds paid to 3rd Parties                                                                 0.00
                 Exemptions paid to the Debtor                                                                        0.00
                 Other Payments to Debtor                                                                             0.00
                 Leaving a balance on hand of 1                                         $                       15,000.00




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 18-20540              Doc 30        Filed 03/07/19 Entered 03/07/19 13:41:35                            Desc Main
                                                       Document     Page 2 of 8

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 12/26/2018 and the deadline for
       filing governmental claims was 01/22/2019. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $2,250.00.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $2,250.00, for a total
compensation of $2,250.002. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $3.00 for total expenses of
$3.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       02/19/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                                Case 18-20540                 Doc 30          Filed 03/07/19 Entered 03/07/19 13:41:35                               Desc Main
                                                                                                Document     Page 3 of 8
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                  Case No: 18-20540                                                Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
               Case Name: Wirtz, Christa                                                                                                         Date Filed (f) or Converted (c):   07/23/2018 (f)
                                                                                                                                                          341(a) Meeting Date:      08/20/2018
       For Period Ending: 02/19/2019                                                                                                                            Claims Bar Date:    12/26/2018

                                           1                                                         2                           3                      4                            5                            6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                             Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                        the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      1830 W. Highland Ave Elgin IL 60123-0000                                                         36,000.00                   30,000.00                                           15,000.00               FA
        This property is the Debtor's residence. Trustee negotiated with
        Debtor for a sale of Estate's interest in the property back to the
        Debtor for $15,000.00 and Debtor expressly waived any claim for a
        homestead or personal property exemption from the sale proceeds.
2.      2009 Hyundai Sonata GLS Estimated Mileage: 64,000                                                 3,975.00                        0.00                                                0.00               FA
3.      Household furnishings                                                                             1,000.00                        0.00                                                0.00               FA
4.      Electronics                                                                                         50.00                         0.00                                                0.00               FA
5.      Clothes                                                                                            250.00                         0.00                                                0.00               FA
6.      Cash                                                                                                  0.00                        0.00                                                0.00               FA
7.      Checking Chase Bank                                                                                400.00                         0.00                                                0.00               FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                41,675.00                   30,000.00                                              15,000.00                         0.00




     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     February 15, 2019: Court approved Trustee's motion to sell the residence back to Debtor pursuant to court order November 11, 2018 [Dkt. 28]. Trustee's Report of Sale was filed November 26, 2018 [Dkt. 29]. With the
     assistance of her accountants, Trustee determined no estate tax return was required to be filed. Trustee reviewed and analyzed claims filed. Trustee prepared her TFR.

     October 12, 2018: Trustee negotiated with Debtor for a sale of the non-exempt equity in the Debtor's condominium. The Trustee's motion to approve the proposed sale is set for hearing on November 9, 2018. The Trustee
     received the proposed sale proceeds of $15,000.00 in early October and deposited same in Estate account, pending court approval of proposed settlement. The claims bar date has been fixed at December 26, 2018 for
     general unsecured creditors and January 22, 2019 for governmental units. Upon expiration of the claims bar date, the Trustee will review claims, resolve any issues, attend to Estate tax matters and prepare her TFR.




     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                Exhibit A
                                       Case 18-20540       Doc 30      Filed 03/07/19 Entered 03/07/19 13:41:35                         Desc Main
                                                                         Document     Page 4 of 8
                                                                                                                                                                                            Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 18-20540                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Wirtz, Christa                                                                                   Date Filed (f) or Converted (c):   07/23/2018 (f)
                                                                                                                             341(a) Meeting Date:      08/20/2018
  For Period Ending: 02/19/2019                                                                                                    Claims Bar Date:    12/26/2018

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 05/31/2019      Current Projected Date of Final Report(TFR) : 02/19/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 02/14/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                        Exhibit A
                                          Case 18-20540         Doc 30       Filed 03/07/19  FORMEntered
                                                                                                   2       03/07/19                13:41:35         Desc Main                                         Page 1
                                                                                Document
                                                                       ESTATE CASH               Page 5 of 8RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-20540                                                                                                                  Trustee Name: Elizabeth C Berg
              Case Name: Wirtz, Christa                                                                                                               Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5443 Checking Account
       Taxpayer ID No: **-***7013                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/19/2019                                                                                                    Separate bond (if applicable): 0.00

    1                    2                            3                                             4                                                  5                       6                 7
                                                                                                                                  Uniform
Transaction          Check or                                                                                                      Trans.                                                    Account/ CD
   Date              [Refer#]               Paid To / Received From                   Description of Transaction                   Code           Deposits($)         Disbursements($)        Balance($)
10/04/2018              [1]        Wirtz, Christa                           Debtor's purchase of EQ in Debtor's residence         1110-000             15,000.00                                  15,000.00
                                   1830 W. Highland                         (approved per court order dated 11/11/18 [Dkt. 28])
                                   Unit D-403
                                   Elgin, IL 60123

                                                                                                                            Page Subtotals             15,000.00                   0.00


                                                                                                  COLUMN TOTALS                                        15,000.00                   0.00
                                                                                                            Less:Bank Transfer/CD's                           0.00                 0.00
                                                                                                  SUBTOTALS                                            15,000.00                   0.00

                                                                                                         Less: Payments to Debtors                                                 0.00
                                                                                                  Net                                                  15,000.00                   0.00


                                                                                          TOTAL-ALL ACCOUNTS                                           NET                      NET            ACCOUNT
                    All Accounts Gross Receipts:           15,000.00                                                                                 DEPOSITS              DISBURSEMENTS       BALANCE

              All Accounts Gross Disbursements:                 0.00
                                                                                          ******5443 Checking Account                                  15,000.00                   0.00
                                All Accounts Net:          15,000.00
                                                                                          Net Totals                                                   15,000.00                   0.00        15,000.00




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                    Exhibit B
             Case 18-20540            Doc 30    Filed 03/07/19 Entered 03/07/19 13:41:35   Desc Main C Page 1
                                                                                              EXHIBIT
                                                  Document     Page 6 of 8
  Case: 18-20540                                                                                     Elizabeth C Berg
  Wirtz, Christa                                                                                   CLAIMS REGISTER
                                                                                                    EXHIBIT C Page 1
  Claims Bar Date: 12/26/18     Government Bar Date: 01/22/19

  Claim
   No. Creditors                          UTC       Scheduled    Claimed     Allowed        Paid             Balance

         Elizabeth C. Berg, Trustee      2100            0.00    2,250.00    2,250.00       0.00            2,250.00
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee compensation
         Elizabeth C. Berg, Trustee      2200            0.00        3.00        3.00       0.00                3.00
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee expenses
         Baldi Berg, Ltd.                3110            0.00     913.50      913.50        0.00              913.50
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee's attorneys' fees
         Baldi Berg, Ltd.                3120            0.00      13.00       13.00        0.00               13.00
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee's attorneys' expenses
ADMINISTRATIVE TOTAL                                     0.00    3,179.50    3,179.50       0.00            3,179.50

  00001 Discover Bank Discover           7100            0.00    9,053.92    9,053.92       0.00            9,053.92
        PO Box 3025
        New Albany, OH 43054
        Filed: 09/27/18
  00002 Bank of America, N.A.            7100            0.00    8,127.93    8,127.93       0.00            8,127.93
        PO Box 982284
        El Paso, TX 79998
        Filed: 10/16/18
UNSECURED TOTAL                                          0.00   17,181.85   17,181.85       0.00          17,181.85




REPORT TOTALS                                            0.00   20,361.35   20,361.35       0.00          20,361.35




UST Form 101-7-TFR (5/1/2011) Page 6
             Case 18-20540             Doc 30   Filed 03/07/19 Entered 03/07/19 13:41:35            Desc Main
                                                  Document     Page 7 of 8
                                                TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 18-20540
Case Name: Wirtz, Christa

Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                            $15,000.00
Claims of secured creditors will be paid as follows:

                                                            NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                          $        2,250.00 $             0.00 $         2,250.00
Trustee, Expenses: Elizabeth C. Berg, Trustee                      $            3.00 $             0.00 $                3.00
Attorney for Trustee, Fees: Baldi Berg, Ltd.                       $          913.50 $             0.00 $           913.50
Attorney for Trustee, Expenses: Baldi Berg, Ltd.                   $           13.00 $             0.00 $               13.00

Total to be paid for chapter 7 administrative expenses                                                 $          3,179.50
Remaining Balance                                                                                      $         11,820.50

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                            NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                            NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $17,181.85 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 68.8 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 7
             Case 18-20540             Doc 30   Filed 03/07/19 Entered 03/07/19 13:41:35                Desc Main
                                                  Document     Page 8 of 8
                                                             Allowed
   Claim                                                    Amount of            Interim Payments          Proposed
    No.        Claimant                                       Claim                    to Date             Payment
00001          Discover Bank Discover Products Inc     $            9,053.92 $                0.00 $                6,228.79
00002          Bank of America, N.A.                   $            8,127.93 $                0.00 $                5,591.71

Total to be paid to timely general unsecured creditors                                              $           11,820.50

Remaining Balance                                                                                   $                  0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 8
